ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
TranLogistics LLC                             )      ASBCA Nos. 61366, 61450
                                              )
Under Contract No. W912CL-17-P-0700           )

APPEARANCE FOR THE APPELLANT:                        George R. Calhoun, Esq.
                                                      Ifrah PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Ronald Herrmann, JA
                                                      Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
             ON APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant requests reconsideration of our recent decision denying some of its
claims. TranLogistics LLC, ASBCA Nos. 61366, 61450, 19-1 BCA 137,330. A
motion for reconsideration is not intended to allow a party to re-argue issues that were
previously raised and decided. John Shaw LLC d/b/a Shaw Building Maintenance,
ASBCA No. 61379, 18-1 BCA 137,026 at 180,294. Appellant's motion simply
re-argues the case it made before we issued our decision; therefore, the motion for
reconsideration is denied. See Green Valley Co., ASBCA No. 61275, 18-1 BCA
137,044 at 180,329.

       Dated: July 15, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                       I concur



                                               OWEN C. WILSON
                                               Administrative Judge
Chairman                                       Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61366, 61450, Appeals of
TranLogistics LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2